ALLEN, J.
An employe who has applied for and accepted compensation for an injury received in the course of his employment through the negligent act of his foreman, performed in the regular course of such foreman’s employment while both the employe and his foreman were working for an employer who had complied with th° pi ovisions of the Workmen’s Compensation Act, cannot thereafter maintain an action against his foreman to recover damages for his injury.
(Marshall, CJ., Day, Robinson and Matthias, JJ., concur.)